Exhibit Noble Innovations Announces the Selection of Executive Advisory Board Member Michael (Mick) Fouts Thursday August 21, 6:00 am ET PHOENIX(BUSINESS WIRE)Noble Innovations, Inc. (OTCBB: NOBV - News) announced today that it has added Michael (Mick) Fouts, from Des Moines, Iowa, to its Executive Advisory Board. James A. Cole, President and Chairman of the Board, stated, “It is our goal to have an advisory board member for each of the major business disciplines: marketing, manufacturing, finance, and legal. It is essential to the fulfillment of our Company’s long-range business plan that the Advisory Board be comprised of high-caliber executives and professionals.” Cole continued by saying, “I am pleased to announce that Mick Fouts, President and Co-Founder of Qualified Plan Consultants, has accepted our invitation to be an Executive Advisory Board Member.” Mr. Fouts brings 15 years of financial industry experience to the Advisory Board. Fouts, a Westmar College, Le Mars, Iowa, graduate with majors in Finance and Economics, started his own fee-based third-party retirement plan administrator and consulting firm, Qualified Plan Consultants, L.L.C. (QPC), in Des Moines, Iowa in 2003. With a growth rate of 25% per year on a seven-figure gross revenue, his firm quickly became one of the fastest growing companies of its kind in the Midwestern United States, currently providing services to over 750 employers.
